06/26/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                March 20, 2019 Session

               STATE OF TENNESSEE v. DAVERSEA A. FITTS

                Appeal from the Criminal Court for Sumner County
                    No. 219-2015       Dee David Gay, Judge
                    ___________________________________

                           No. M2018-00750-CCA-R3-CD
                       ___________________________________


A Sumner County jury convicted the Defendant, Daversea A. Fitts, of first degree
premeditated murder, and the trial court imposed a sentence of life imprisonment. On
appeal, the Defendant challenges the sufficiency of the evidence, asserting that the State
failed to sufficiently corroborate accomplice testimony presented at trial. After review,
we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and J. ROSS DYER, JJ., joined.

Gregory D. Smith, Clarksville, Tennessee, for the appellant, Daversea A. Fitts.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; Lawrence Ray Whitley, District Attorney General; and C. Ronald
Blanton and Eric S. Mauldin, Assistant District Attorneys General, for the appellee, State
of Tennessee.

                                       OPINION

       This case arises from the shooting death of D’Anthony Hall (“the victim”), in a
rural area of Sumner County on December 2, 2014. The investigation into the homicide
revealed four individuals involved in the commission of the homicide: Tracy Clark,
Doyle Cammon, Johnny Austin, and the Defendant. For his role in the offense, a Sumner
County grand jury indicted the Defendant for first degree premeditated murder of the
victim.
       At trial the parties presented the following evidence: William Holls, a
Metropolitan Nashville Police Department officer, testified about an interaction he had
with the victim on November 21, 2014, approximately a week and a half before the
victim’s death. Officer Holls was in the vicinity of the Andrew Jackson Housing
Development in Nashville, Tennessee, when he responded to a “‘shots fired’ call.” When
he arrived, he came into contact with the victim, who Officer Holls described as “very
excited, very worked up,” “nervous, anxious,” and “very animated with his body
language.” The victim cooperated with Officer Holls’ investigation of the shooting, and
Officer Holls obtained arrest warrants.1 Officer Holls testified on cross-examination that
the Defendant was not charged in this shooting incident or listed as a potential witness.

       A couple of weeks later, on December 2, 2014, Jeff Cooper, who lived with his
uncle, Dicky Alexander, at the corner of Mutton Hollow Road and Rock Springs Road, a
rural area of Sumner County, returned home at around 10:00 pm. After parking his car,
he heard four to six gunshots nearby. The gunshots were so loud and close in proximity
that Mr. Cooper believed the gunshots were coming from either inside the house or on the
other side of the house. He heard his uncle yell, so he went inside the house to find him.
When he did not find him inside, he called his uncle, who was backing out of the
driveway to go check on their horses because he believed someone was shooting at them.
The two men remained on the phone talking, until Mr. Alexander said to Mr. Cooper,
“hang up and call 9-1-1 there is somebody laying [sic] in the road dead.”

       Mr. Cooper testified that he could see his uncle driving from where he stood
outside the house and noticed his uncle swerving to miss something in the road before
instructing him to call 911. As Mr. Cooper spoke with the 911 operator, he drove his
truck to the area where he had seen his uncle swerve and found a person lying on the
road. Mr. Cooper said that his uncle had continued driving to try and see “where the
vehicle went.” He stated that neither he nor Mr. Alexander moved or touched the body,
but, based upon Mr. Cooper’s observations, he believed the person was dead. Mr.
Cooper said it was “pretty dark” because there were no lights in that area. After his uncle
returned, the two men positioned their vehicles to block the roadway and used their
headlights to provide light for the authorities when they arrived.

       Shawn Lester, a Sumner County Sheriff’s Office deputy, testified that on
December 2, 2014, at 10:13 p.m., he was dispatched to the area of Rock Springs Road
and Mutton Hollow Road in Sumner County in reference to a call about “shots fired.” At
the scene, two trucks with their headlights on illuminated the area where a body was
lying in the roadway. The body was later identified as the victim.

       1
         Officer Holls testified that the warrants related to the November 21, 2014 shooting
incident were ultimately dismissed for failure to prosecute because the victim was deceased.
                                           -2-
       Tracy Clark, a co-defendant, testified that he attended high school with the victim
and both men were members of the “Gangster Disciples.” Mr. Lester recalled that he
became involved with the Gangster Disciples through co-defendant Doyle Cammon. Mr.
Lester testified that he served as the assistant secretary for the Gangster Disciples in
North Nashville for a period of time. His role as assistant secretary required him to “keep
up with the roster and everything and pass paperwork along or reports to anybody.”
Ultimately, however, Mr. Lester “stepped down” from this position due to
“disorganiz[ation]” and “a few family issues.” As a result, Mr. Lester gave co-defendant
Johnny Austin all of the paperwork he had been maintaining as assistant secretary.
According to Mr. Lester, Mr. Austin was the chief of security (“COS”) for the Gangster
Disciples in North Nashville.

       Mr. Clark testified that in late November 2014, the Gangster Disciples had an
“organizational celebration” for their chairman, Larry Hoover. The celebration was for
Mr. Hoover’s birthday and held in Memphis, Tennessee. Mr. Clark did not attend the
celebration in Memphis but drove Mr. Cammon and Mr. Austin to the “meeting spot”
where members were assembling to drive to Memphis together. It was at this time that
he first met the Defendant. Due to his absence from the celebration, Mr. Clark
anticipated receiving “a fine” but believed that he was not “in trouble” with the Gangster
Disciples. Mr. Clark distinguished a “fine” from a “violation,” explaining that a violation
generally occurred if a member was repeatedly late to a meeting or “disrespect[ed]
another brother or brother’s family members.” If a member committed a violation,
“[e]verybody in that area would come together and discuss it” to determine a punishment.
He explained that a punishment might be “six straight licks to the chest” or a designated
period of time where the member would be unable to fight back or protect themselves
during a “beating.”

       Mr. Clark testified that, after the members returned from Memphis, on November
30, 2014, Mr. Cammon called Mr. Clark and told him to “meet up with everybody” at
Mr. Austin’s residence on Scovel Avenue2 (“Scovel Avenue”). At the meeting, the group
addressed Mr. Clark’s fine for not attending the event in Memphis. The group assessed a
fine of seventy-four dollars for Mr. Clark’s infraction. He explained that the amount of
the fine was determined by “numbers.” The letter “G” in Gangster is the seventh letter in
the alphabet and the “D” from Disciples is the fourth letter of the alphabet, thus the fine
amount was seventy-four dollars. After Mr. Clark paid the fine, the group addressed a
social media posting made by the victim. A photograph was passed around for the group
to view. On the right side of the photograph was a picture of the victim with four pistols,

       2
        At trial, the testimony regarding the location of Mr. Austin’s residence was referred to
as “Scovel Avenue” and “Scovel Street.” For consistency, we will reference this location as
“Scovel Avenue.”
                                             -3-
two in his hands and two pistols lying on his lap. On the left-side of the photograph was
a portion of the November 21, 2014 warrant for aggravated assault. The group members
discussed the punishment for the photograph and concluded that the victim should “get a
three minute with a no coverup.” Mr. Clark said that he “was on the fence about the
situation,” so he excused himself and went “up front” to check on the victim before the
members finished discussing the punishment.

       Mr. Clark testified that he could not remember whether the Defendant attended the
November 30 meeting but was certain that Mr. Austin, Mr. Cammon, Dewayne
Woodson, Lamont Harding, and “Twin” were present. When the group members
confronted the victim about his violation, he began explaining that his aunt was “in
jeopardy of losing her place to live” due to the November 21 aggravated assault. As the
victim began his explanation, Mr. Clark left. At the time he left the meeting, Mr. Clark
believed he was receiving a fine, and the victim was going to receive some type of
punishment.

       Mr. Clark testified that Mr. Cammon called him on December 2, 2014, asking to
meet at Scovel Avenue. When he arrived, Mr. Cammon and Mr. Austin were there.
Approximately twenty minutes later, the victim arrived. The men talked and “smoked
some weed” together while Mr. Cammon, the victim, and Mr. Austin made a plan to “rob
somebody.” As part of the robbery plan, the men asked Mr. Clark to “drop them off up
in Gallatin.” Mr. Clark drove his Honda Civic EX Sport Coupe (“Honda”), Mr. Cammon
rode in the front passenger seat, and Mr. Austin and the victim rode in the back seat. Mr.
Clark described the Honda as having fog lights on the undercarriage, a loud muffler, a
sunroof, and a spoiler. As they drove, Mr. Austin, who was intermittently talking on his
cell phone, directed Mr. Clark, who was unfamiliar with Gallatin, where to drive.

       Mr. Clark testified that they met the Defendant near a Regions Bank in Gallatin.
The victim, Mr. Cammon, and Mr. Austin exited the car and spoke with the Defendant
about the potential robbery while Mr. Clark remained in the car smoking cigarettes.
After the three men returned to Mr. Clark’s Honda, they followed the Defendant, who
was driving a black SUV, to an apartment complex. At the apartment complex, the
victim, Mr. Cammon, and Mr. Austin got into the Defendant’s vehicle and drove away
while Mr. Clark waited in his car. After the men drove away, Mr. Clark testified that he
moved his car several spaces over to a larger parking space. Approximately forty
minutes after they left, Mr. Cammon and Mr. Austin returned without the victim. By
way of explanation for the victim’s absence, Mr. Cammon told Mr. Clark that the victim
was going to stay in Gallatin because he was having “a little issue at home.” Mr. Clark
drove to Nashville where he left Mr. Cammon at “one of his girlfriend’s house” and Mr.
Austin at a hotel room.

                                          -4-
       Mr. Clark testified that he learned of the victim’s death the following morning
when someone asked him about the victim being killed in Gallatin. Unaware of the
victim’s death, Mr. Clark called Mr. Cammon, but he did not answer the phone. Mr.
Clark went to Scovel Avenue and “before everybody showed up,” Mr. Austin instructed
Mr. Clark “we weren’t up there.” Based upon statements of this nature from Mr. Austin
and Mr. Cammon, Mr. Clark initially told sheriff’s deputies that the men had not been in
Gallatin on the night of December 2, 2014. Mr. Clark explained that he lied because he
was “trying to keep [his] involvement as little as possible.”

       The State played surveillance video taken from the Defendant’s apartment of Mr.
Clark’s Honda following the Defendant’s vehicle on December 2, 2014 at 10:06 p.m.
Another segment showed the Defendant’s vehicle leaving the apartment complex while
Mr. Clark’s Honda remained in the parking lot. The footage showed the Honda, with a
spoiler, moving to another parking space consistent with Mr. Clark’s testimony. At 11:25
p.m., according to the time provided on the surveillance video, the Defendant’s vehicle
returned to the apartment complex parking lot.

       Mr. Clark testified that he did not see Mr. Cammon, Mr. Austin, or the victim with
a gun on the night of the homicide. He confirmed that he, Mr. Cammon, and Mr. Austin
all had cell phones with them on the night of December 2, 2014.

       On cross-examination, Mr. Clark testified that the Defendant’s membership in the
Gangster Disciples was in Sumner County not North Nashville and that he did not recall
the Defendant being at the November 30 meeting at Scovel Avenue. About the
photograph of the victim with the four guns, Mr. Clark explained that the problem with
the photograph was that “[w]ord went around with us . . . that we’re not supposed to post
pictures with our firearms or unnecessary money.” Clark agreed that while driving to
Gallatin on the night of December 2, 2014, Mr. Austin spoke on his cell phone with the
Defendant, who provided directions to the location in Gallatin where they met him.

        Mark Anderson, a Metropolitan Nashville Police Department officer, testified as
an expert witness in the field of “gangs and gang activities.” Officer Anderson provided
the jury with an overview of the history of the Gangster Disciples as a gang organization.
He explained various methods for initiation into the Gangster Disciples and symbols,
such as the Star of David, used by the Gangster Disciples. Officer Anderson also noted
that the Gangster Disciples used a lot of alphanumerics, such as, “the number 7 for the
letter G; the number 4 for the letter D.” He noted that it was also common to see the use
of acronyms in gangs. Officer Anderson testified that “MAC” which stands for “make a
change” is often used before a member’s street name (i.e. Mac Jay).



                                          -5-
       Officer Anderson testified about the structure of the Gangster Disciples. He
explained that the lowest level membership was referred to as the OSM or “an
outstanding member.” These members “do the field work.” The next level was the
secretary and then the treasurer and the enforcer. The highest ranking member in an area
was the chief of security (“COS”). Officer Anderson described the role of the secretary
as the person who took roll call at a meeting, collected dues, and reported this
information to the treasurer. The treasurer maintained “the books,” “the notes,” and the
“minutes.” The enforcer monitored member conduct as it relates to the gang rules and
regulations. Finally the COS is “the boss.” Officer Anderson testified that there were
seven different Gangster Disciples organizations in the Nashville area. Each area had
ranking members and then there was a designated COS for Nashville and another higher
ranking officer for the 615 area. The hierarchy extended beyond a city or area code and
there were ranking officers for the state of Tennessee, titled associate governor and
governor.

        Officer Anderson testified about discipline within the gang which varied from
fines for minor violations to suspension to severe violations resulting in death. The order
to kill a gang member for a violation was commonly referred to as “kill on sight” or
“KOS.” Officer Anderson confirmed that “snitching in the gang world” was a serious
offense. Officer Anderson said that punishment was ultimately determined by the COS;
however, members voted on recommendations for punishment. He confirmed that
“[s]ecrecy” was a primary rule for the Gangster Disciples preventing members from
cooperating with or talking to the police.

       Officer Anderson confirmed that G-day was a celebration of the birthday of the
founder, Mr. Hoover, on November 30. In 2014, the celebration occurred in Memphis,
Tennessee on the weekend closest to Mr. Hoover’s birthday, the weekend of the 28th and
29th. He stated that a member’s absence from G-day was considered a violation and
would more than likely be punished with a fine. Officer Anderson testified that he had
reviewed the evidence in this case and that, based upon his experience and training, he
believed that the murder of the victim was an execution in retaliation for his cooperation
with the police following the November 21, 2014 shooting and the Instagram picture he
posted related to those events.

       On cross-examination, Officer Anderson explained in more detail the basis for his
opinion that the victim’s death was a gang-related execution. He noted that the victim
had committed two violations: (1) reporting the November 21 incident in Nashville to the
police and serving as an affiant on the warrant rather than using the proper channels
within the Gangster Disciple organization; and (2) violation of the rule against guns at G-
Day as depicted in the photograph posted on Instagram. Officer Anderson said that
police intelligence indicated that members left G-day early due to the victim’s violation
                                           -6-
with regard to posting the photograph. Officer Anderson was aware of the November 30,
2014 meeting on Scovel Avenue, and he understood the punishment was to be a three-
minute beating and a fine. Police information indicated that, about the victim’s violation
and recommended punishment, Mr. Cammon had stated “a snitch is a snitch and [the
recommended punishment] wasn’t good enough.”

        Johnny Austin, a co-defendant, testified that he was charged with first degree
premeditated murder of the victim and confirmed that he had a criminal record that
included felony drug-related convictions. Mr. Austin, age thirty-three at the time of trial,
stated that he had been a member of the Gangster Disciples, also known by “Growth and
Development,” since he was twelve years old. Mr. Austin said that he was “beat in” to
the gang at age twelve. He explained that initiation by beating meant a potential member
fought three to six people for six minutes. At age twenty-five, Mr. Austin was initiated
by being “blessed,” which did not involve a beating but was a process whereby members
“get to know you, [and] give you pieces to learn and stuff.”

       Mr. Austin testified that on December 2, 2014, he was chief of security for
Nashville. Mr. Austin confirmed the organizational structure of the Gangster Disciples
consistent with Officer Anderson’s testimony. Mr. Austin added that within the 615
region were the cities of Nashville, Clarksville, Gallatin, Lebanon, Dickson, and “other
ones” that he could not recall. As COS for the Nashville area, it was Mr. Austin’s
responsibility to “protect all GDs in Nashville.” At that time, Mr. Cammon served as
Assistant COS of Nashville. According to Mr. Austin, Mr. Cammon’s responsibilities as
Assistant COS were to protect Mr. Austin and protect “GD.” Mr. Austin confirmed that
he knew Mr. Clark as “McIntosh” and knew the victim through Mr. Cammon.

       Mr. Austin testified that as COS of Nashville, his superior was the Defendant, who
was COS of the 615 region. He stated that the Defendant lived in Gallatin at the time of
these events. Mr. Austin confirmed that Gangster Disciples celebrated “G” day in
Memphis, Tennessee in 2014. As COS of Nashville, he arranged for hotel rooms in
Memphis while the Defendant arranged for transportation for the members from
Nashville to Memphis. On the day they were to drive to Memphis for “G” day, Mr. Clark
drove Mr. Austin to a Walgreen’s on Charlotte Avenue to meet the Defendant and the
other members going to “G” day. The Defendant was driving a white van that Mr. Austin
rode in to Memphis, where they stayed for two nights before returning to Nashville on
Sunday night, November 30, 2014.

       Mr. Austin testified that he normally carried a gun; however, on the trip to
Memphis, he did not have a gun. Mr. Austin identified the previously introduced
photograph of the victim with four pistols. Mr. Austin stated that he recognized the
location of the photograph as one of the hotel rooms he had rented for members in
                                           -7-
Memphis. Mr. Austin confirmed that the victim was not supposed to have a gun at “G”
day nor was he permitted to take photographs because the COS of Tennessee had
prohibited guns at the celebration. When Mr. Austin saw the photograph of the victim,
he told the victim that he should not have posted the photograph because the posting
would “get all of us in trouble.”

        Mr. Austin testified that, the day after returning to Nashville from Memphis,
December 1, 2014, the Defendant “called a security meeting” at Scovel Avenue. The
members present at the meeting were the Defendant, the victim, “Mac Mont, DJ,” Mr.
Cammon, Mr. Clark, “Brad,” and “OG.” The meeting was run by the Defendant and held
in the backyard of the residence while the victim waited on the front porch with “Mont.”
The Defendant circulated the photograph of the victim and requested recommendations
for punishment. Mr. Austin suggested “[t]hree minutes with no cover.” The Defendant
scoffed at the suggestion and told Mr. Austin to leave. This angered Mr. Austin because
the Defendant was ordering him out of his own backyard. He remained in the backyard
listening to the others discuss the punishment. Several others agreed with Mr. Austin’s
recommended punishment, but Mr. Cammon suggested “[e]radication.” Mr. Cammon
offered to kill the victim, justifying the punishment by saying “A snitch is a snitch.” Mr.
Austin testified that, after the meeting, the Defendant stated that the punishment imposed
would be “three minutes, no cover up.”

        Mr. Austin testified that on December 2, 2014, he was staying at a hotel on Trinity
Lane with his wife. The Defendant called for another meeting at Scovel Avenue. Once
there, the Defendant told the others that he “needed four brothers to come to Gallatin to
rob this Blood house.” The Defendant wanted the victim, Mr. Clark, Mr. Cammon, and
Mr. Austin to go to Gallatin for the robbery. The Defendant left Scovel Avenue and the
remaining men contacted the victim and notified him of the robbery plan. The victim met
Mr. Clark, Mr. Cammon and Mr. Austin at Scovel Avenue, and Mr. Clark drove the men
to Gallatin. Mr. Austin recounted that Mr. Clark was in the driver’s seat, Mr. Austin was
seated in the front passenger seat, and Mr. Cammon and the victim were in the back seat.
Mr. Austin said that Mr. Clark used GPS to navigate to Gallatin but that, during the drive,
Mr. Austin called the Defendant who told the men which exit to take off the interstate.
The Defendant directed the men to a white house located behind a bank where they met
with the Defendant. The victim, Mr. Cammon, Mr. Austin and the Defendant discussed
the robbery while Mr. Clark remained in the car. The plan was to rob the other gang of
potentially a hundred thousand dollars and drugs.

       Mr. Austin testified that the Defendant then directed the men to follow him in his
black SUV to an apartment complex. Mr. Cammon, Mr. Austin, and the victim got back
into Mr. Clark’s car and followed the Defendant. At the apartment complex, Mr.
Cammon, Mr. Austin, and the victim got into the Defendant’s black SUV. The
                                           -8-
Defendant told the victim to sit in the front passenger seat, Mr. Austin to sit in the back
seat behind the victim, and Mr. Cammon to sit in the back seat behind the Defendant who
was driving. Mr. Clark remained at the apartment complex in his car.

       Mr. Austin testified that the men drove around Gallatin, an area unfamiliar to him,
for ten or fifteen minutes before the Defendant stopped at a stop sign and pointed out a
house that was the target. It was dark outside, and the Defendant made a left turn at the
stop sign and then a U-turn before stopping in the middle of the street. The Defendant
told the victim and Mr. Cammon to switch seats. Mr. Cammon and the victim exited the
black SUV. The victim walked around to the back of the SUV while Mr. Austin
observed Mr. Cammon pull out a gun and cock it. The Defendant stated, “Handle that,”
and then Mr. Austin heard multiple gunshots and the victim holler, “Oh, oh, oh.” Mr.
Austin slid down in his seat believing that they were being ambushed by the Bloods. Mr.
Cammon reentered the vehicle and sat in the front passenger seat. Mr. Austin inquired
about the victim’s whereabouts and Mr. Cammon responded, “Back there where a snitch
supposed to be at.” The Defendant then asked Mr. Cammon to confirm that the victim
was dead because, if he were not, Mr. Cammon would be “in some trouble.” The
Defendant then threatened Mr. Austin that if he said “anything” he would be “where [the
victim] was.”

       Mr. Austin testified that they saw a white car at the stop sign, so they quickly
returned to the apartments. When they arrived at the apartments, the Defendant gave the
men directions to Nashville before Mr. Cammon and Mr. Austin returned to Mr. Clark’s
car. As they drove to Nashville, Mr. Austin called his wife and then received a call from
the Defendant informing him that the Defendant had changed his cell phone number. Mr.
Austin stated that he later did the same at the Defendant’s instruction.

        When they arrived in Nashville, Mr. Clark drove Mr. Austin to Scovel Avenue to
retrieve his gun. Mr. Austin explained that, before going to Gallatin, the Defendant had
instructed that they were not to take guns, so Mr. Austin left his gun at Scovel Avenue.
Additionally, the Defendant said that only Mr. Austin, to communicate with the
Defendant, and Mr. Clark, to use the GPS, could take their cell phones. After retrieving
the gun from Scovel Avenue, Mr. Clark drove Mr. Austin to “drop [the gun] off to DJ”
and then to the hotel room on Trinity Lane. The next morning “Mont” called Mr. Austin
to tell him that “everybody” was playing basketball at Looby Center. Mr. Austin joined
the men, and when the victim did not arrive, “Mont” said that the victim had not been
answering his phone. Mr. Austin said he remained silent “because [he] didn’t want to
end up dead.” As they played basketball, people continued to try to make contact with
the victim. At some point, “DJ” approached the men crying, saying that the victim had
been found dead in Gallatin. Mr. Austin again said nothing out of fear the Defendant
“was going to get [him].”
                                           -9-
        Mr. Austin testified that the Defendant began coming to Nashville daily to meet
and would threaten the others to ensure their silence. Mr. Austin said that these “security
meetings” were held in a building in south Nashville on Eighth Avenue. Mr. Austin
identified an attendance sheet for a December 19, 2014 security meeting. The sheet listed
numbers: “13, 1, 3, 10, 1, 25.” Mr. Austin explained that the numbers represented the
letter of the alphabet for the member’s first name. For example, “13” was Mr. Austin
because “M,” the first letter of his nickname “Mac Jay,” is the thirteenth letter of the
alphabet. The attendance sheet also listed each member’s job title in the gang.

        Mr. Austin testified that the Gangster Disciples “position” on members that
“snitch” is “[e]radication.” He acknowledged that his testimony was “snitching” and
confirmed that “they” would try to “eradicate” him as well. Mr. Austin denied any prior
knowledge that the victim was to be killed on the night of December 2, 2014. He
believed that the purpose of their trip to Gallatin was to rob a rival gang. Mr. Austin
testified that the gang would “put money” on an inmate’s jail account to buy the inmate’s
silence. He agreed that money had been contributed to his account while incarcerated.
He explained his decision to testify was because he did not agree with the Defendant’s
decision to kill the victim. He testified that he believed a lesser punishment would have
sufficed, and he wanted the victim’s mother and children to have “closure.”

       Lisa Byington, a Sumner County Sheriff’s Office detective, testified that she was
dispatched to Rock Springs Road and Mutton Hollow Road on the night of December 2,
2014, related to the report of shots-fired and a body lying in the roadway. At the scene,
officers looked for any identifying information on the body and found none.
Additionally, no cell phone was found on the body. Detective Byington identified a
photograph of the body and described the victim as having worn a gray hooded sweatshirt
with a t-shirt underneath, black and white jogging pants, tennis shoes, and a black mask
that covered only a portion of the face, “down around his neck.”

       Detective Byington testified that she was designated as lead detective on this case,
but all detectives in her office worked on the case due to its magnitude. Detective
Byington provided the jury with a general overview of the investigation, saying that first
they determined the victim’s identity, fingerprints were taken during the autopsy and sent
to the Tennessee Bureau of Investigation (“TBI”), interviews were conducted with people
associated with the victim and leads were developed. Next, phone records were obtained
and social media monitored. Based upon information gathered, detectives began
interviewing potential subjects to confirm their statements about the events of December
2, 2014. Ultimately, Detective Byington obtained indictments for Mr. Austin, Mr.
Cammon, and Mr. Clark in February 2015. The interviews with these men corroborated
the cell phone records, and detectives then developed the Defendant as a fourth suspect.
He was subsequently indicted for first degree premeditated murder, arrested, and
                                          - 10 -
detectives executed a search warrant on the residence he shared with his girlfriend at the
time.

        Detective Byington testified that the Defendant was arrested in a vehicle with his
girlfriend, Belinda Williams. He was taken into custody, transported to the Sumner
County Sheriff’s Office, and detectives spoke with Ms. Williams. Ms. Williams
confirmed that the Defendant lived with her at 390 Magnolia. When Ms. Williams
declined to consent to a search of her residence, detectives obtained and executed a
search warrant on the address. Detective Byington testified that a red and black tote bag
with wheels, a Dell monitor, three “Night Owl” security cameras, and a “Night Owl”
hard drive were seized. Additionally detectives seized a Charter Arms 38 Special
revolver with five rounds, Hornady Critical Defense 38 Special caliber ammunition, and
a trigger lock.

       During the execution of the search warrant at 390 Magnolia, detectives seized a
Toshiba laptop computer, a white, Samsung Galaxy-S Smart Phone found on the
nightstand in the master bedroom, and a black Samsung Smart Phone with a black phone
case located in the bathroom. Additionally, a black Verizon flip phone was recovered
from the Defendant following his arrest. The Toshiba laptop computer was located inside
a black computer bag along with documents confirming that the Defendant and Ms.
Williams were residing at the same location and photographs of the Defendant, his
family, and GD-related photographs. Detectives also seized a plaque that read
“Outstanding Membership Award, Mac Vossie, 11/30/2013,” with a picture and below
the picture, the quote, “G, be the reason.”

       Detective Byington identified a red notebook containing various papers and
documents. She confirmed that this evidence included the document that Mr. Austin had
previously identified at trial as a sign-in sheet for a regional security meeting and that this
document was seized from the Defendant and Ms. Williams’ residence. The notebook
also contained an office space lease contract for a building on Eighth Avenue South.

       The State introduced, through Lieutenant Ricky Troup, a Gallatin Police
Department officer, a recording of the Defendant’s police interview. The interview had
been redacted, pursuant to a court ruling, and the portion presented to the jury was
approximately forty-five minutes long. The officer informed the Defendant of the charge
against him and then reviewed the Miranda rights with him. During the interview, the
Defendant adamantly denied any knowledge of or involvement in the victim’s death. He
further disassociated himself from the Gangster Disciples, acknowledging only that he
did “socialize” with people who were affiliated with gangs. When asked what position
he held with the Gangster Disciples, the Defendant responded that someone had “given
[the detectives] bad information.” The Defendant stated that he disassociated himself
                                            - 11 -
from any gang members following an event where he was shot on his front porch. When
asked what would one do to receive an “outstanding membership award” for the Gangster
Disciples, the Defendant responded by giving an example of helping an elderly person
take their groceries inside their home. He said that one would receive an award for doing
“what you’re supposed to be doing,” not for fighting or behavior of that type. He
reiterated that he had disassociated himself from anyone gang-related after being shot.

       During the interview, the Defendant denied knowing Mr. Clark and Mr. Cammon.
He said that Mr. Austin was “supposed to be in jail,” but he was unsure of the charges.
He denied “putting money” on the jail accounts for any of these men but acknowledged
that he put money on the books of “the person” he “talked with” on the phone. The
Defendant adamantly and repeatedly denied being “friends” with any of the co-
defendants but admitted that he knew the victim.

        Chet Mason, a TBI Special Agent in the Technical Services Unit, testified that he
made a forensic image of the hard drive of a digital video recorder associated with a
security camera system. He reviewed footage on the forensic image from November 28,
2014 through December 9, 2014, one week before and a week after the victim’s murder
and found relevant footage from the date of the shooting. The surveillance video footage
contains information as to the date and time of the recording. Video indicating a
recording date of December 2, 2018, at approximately 10:00 o’clock at night, showed the
Defendant’s black SUV and Mr. Clark’s Honda enter a parking lot and park. Moments
later, after some exchange of passengers, the Defendant’s vehicle drove away and Mr.
Clark’s vehicle moved from its original parking space to another. Special Agent Mason
testified that based upon his examination of the equipment, he determined that, due to the
time change, the surveillance video clock was fifty-three minutes faster than the actual
time.

        Holly Conner, a Regional Organized Crime Information Center criminal analyst,
testified that she analyzed cell phones associated with the Defendant, Mr. Cammon, Mr.
Clark, and Mr. Austin. Using software, ArcView, designed to map the latitude and
longitude of cell site locations accessed by a user’s cell phone, Ms. Conner created a map
of the Defendant’s cell phone use on December 2, 2014, beginning at 9:17 a.m. and
continuing through 10:58 p.m. The maps showed the Defendant’s presence in Nashville
and Gallatin throughout the day and were consistent with the testimony regarding his
whereabouts leading up to the murder. Between 10:04 pm and 10:20 p.m. his cell phone
received two incoming calls by accessing a cell site located on Mutton Hollow Hill Road.

      A map depicting cell site locations accessed by all four defendants from 8:59 p.m.
through 11:59 p.m. on the night of December 2, 2014 was also entered into evidence.
The map showed that cell sites located in the Gallatin area were accessed by the
                                          - 12 -
Defendant, Mr. Austin, and Mr. Clark around the time of the murder. Mr. Cammon’s cell
phone accessed a cell site in Nashville between 9:17 p.m. and 9:24 p.m. and then showed
no activity until 11:44 p.m. when Mr. Cammon’s cell phone accessed a cell site located
between Mt. Juliet and Lebanon, Tennessee. During the 9:00 p.m. hour, the Defendant,
Mr. Clark, and Mr. Austin’s cell phones all accessed the same cell site.

        Ms. Conner also generated a frequency report to reflect how many times an
identified phone number called another identified phone number. Specifically, Ms.
Conner created a report showing the frequency of telephone calls made from the
Defendant’s cell phone to Mr. Austin’s cell phone from November 28, 2014, through
December 2, 2014. During this time period, the Defendant’s phone contacted Mr.
Austin’s phone more than two hundred times. Ms. Conner also prepared a frequency
report for Mr. Cammon’s phone to the Defendant’s phone for the same time period. The
report showed only one contact at 8:19 p.m. on December 2, 2014. The phone call was
ninety seconds in duration.

       Erin Carney, a forensic pathologist, testified as an expert witness in the field of
forensic pathology. Dr. Carney performed the autopsy of the victim and found seven
gunshot wounds. Of the seven gunshot wounds two were fatal: one that entered his back
and damaged his heart; and one to the inside of his thigh that injured his right femoral
vein. Dr. Carney opined that the cause of the victim’s death was multiple gunshot
wounds. She confirmed the presence of THC in the victim’s blood.

       Based upon this evidence, the jury convicted the Defendant of first degree
premeditated murder, and the trial court imposed a sentence of life imprisonment. It is
from this judgment that the Defendant appeals.

                                       II. Analysis

        On appeal, the Defendant challenges the sufficiency of the evidence, asserting that
the State failed to sufficiently corroborate accomplice testimony presented at trial. The
State maintains that the evidence is sufficient to sustain the Defendant’s conviction for
first degree premeditated murder. We agree with the State.

       When an accused challenges the sufficiency of the evidence, this Court’s standard
of review is whether, after considering the evidence in the light most favorable to the
State, “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid,
91 S.W.3d 247, 276 (Tenn. 2002)). This standard applies to findings of guilt based upon
direct evidence, circumstantial evidence, or a combination of both direct and
                                          - 13 -
circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999) (citing State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the
absence of direct evidence, a criminal offense may be established exclusively by
circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury
decides the weight to be given to circumstantial evidence, and ‘[t]he inferences to be
drawn from such evidence, and the extent to which the circumstances are consistent with
guilt and inconsistent with innocence, are questions primarily for the jury.’” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451, 457
(Tenn. 1958)). “The standard of review [for sufficiency of the evidence] ‘is the same
whether the conviction is based upon direct or circumstantial evidence.’” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.
1990). Nor may this Court substitute its inferences for those drawn by the trier of fact
from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v.
State, 286 S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of
witnesses, the weight and value to be given the evidence, as well as all factual issues
raised by the evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). “A guilty verdict by the jury, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the theory of
the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). The Tennessee Supreme
Court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523, 527 (Tenn. 1963)). This Court must afford the State of Tennessee the “‘strongest
legitimate view of the evidence’” contained in the record, as well as “‘all reasonable and
legitimate inferences’” that may be drawn from the evidence. Goodwin, 143 S.W.3d at
775 (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of
guilt against a defendant removes the presumption of innocence and raises a presumption
of guilt, the convicted criminal defendant bears the burden of showing that the evidence

                                           - 14 -
was legally insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516,
557-58 (Tenn. 2000) (citations omitted).

        First degree murder is defined as a “premeditated and intentional killing of
another.” T.C.A. § 39-13-202(a)(1) (2018). Premeditation refers to “an act done after
the exercise of reflection and judgment.” T.C.A. § 39-13-202(d) (2018). Whether the
defendant premeditated the killing is for the jury to decide, and the jury may look at the
circumstances of the killing to decide that issue. Bland, 958 S.W.2d at 660. The
Tennessee Code states that, while “the intent to kill must have been formed prior to the
act itself,” that purpose need not “pre-exist in the mind of the accused for any definite
period of time” for a defendant to have premeditated the killing. T.C.A. § 39-13-202(d)
(2018).

       The evidence, viewed in the light most favorable to the State, showed that the
victim committed two gang violations warranting punishment. The punishment was
determined by the group members to be “three minutes, no cover”; however, the
Defendant and Mr. Cammon expressed doubt as to the leniency of the punishment. The
following day the Defendant called for a meeting at Scovel Avenue and announced his
intention to rob a rival gang. He selected the victim, Mr. Clark, Mr. Austin, and Mr.
Cammon to assist him. No one was to bring a gun and only Mr. Clark and Mr. Austin
were allowed to bring phones to assist in navigation. The men met with the Defendant, at
a location designated by him, to plan the robbery and then followed him back to his
apartment. Video surveillance showed Mr. Austin, Mr. Cammon, and the victim getting
into the Defendant’s vehicle while Mr. Clark remained in his car at the Defendant’s
apartment complex. The Defendant drove Mr. Austin, Mr. Cammon, and the victim to a
rural area and after making a turn at a four-way stop, parked the vehicle in the middle of
the road and told Mr. Cammon and the victim to exchange seats. As Mr. Cammon exited
the vehicle, he pulled out a gun, and the Defendant ordered, “Handle that.” Mr. Cammon
proceeded to the rear of the vehicle and shot the victim multiple times before reentering
the vehicle. The men saw another vehicle at the four-way stop and quickly left the scene,
returning to the Defendant’s apartment. Therefore, the evidence was sufficient to
establish that the Defendant participated in the murder of the victim by coordinating the
circumstances and ordering the shooting.

        The Defendant does not contest that these crimes were committed, but he argues
that the proof of his identity as a participant is insufficient because, he claims, there was
no corroboration of Mr. Austin’s testimony implicating him in these crimes. It is well-
settled that in Tennessee, “a conviction may not be based solely upon the uncorroborated
testimony of an accomplice.” State v. Shaw, 37 S.W.3d 900, 903 (Tenn.2001). The law
in Tennessee regarding accomplice testimony has been described as follows:

                                           - 15 -
      The rule simply stated, is that there must be some fact testified to, entirely
      independent of the accomplice’s testimony, which, taken by itself, leads to
      the inference, not only that a crime has been committed, but also that the
      defendant is implicated in it; and this independent corroborative testimony
      must also include some fact establishing the defendant’s identity. This
      corroborative evidence may be direct or entirely circumstantial, and it need
      not be adequate, in and of itself, to support a conviction; it is sufficient to
      meet the requirements of the rule if it fairly and legitimately tends to
      connect the defendant with the commission of the crime charged. It is not
      necessary that the corroboration extend to every part of the accomplice’s
      evidence.

Shaw, 37 S.W.3d at 903 (quoting State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994)
(citations omitted)). Whether sufficient corroboration exists is a determination for the
jury. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994).

       Mr. Clark and Mr. Austin both testified as accomplices regarding the events
leading up to the shooting death of the victim. Mr. Clark testified that he followed the
Defendant to his apartment complex, parked his vehicle, and after the other men had left
in the Defendant’s vehicle, he moved his Honda with a spoiler to another nearby space.
Mr. Austin testified consistently with the exception of Mr. Clark’s actions with regard to
moving the car following his departure with the Defendant. Footage recovered from the
Defendant’s surveillance camera corroborated Mr. Clark and Mr. Austin’s testimony
about the events that occurred in the parking lot of the Defendant’s apartment complex,
placing the Defendant with the men and in the area at the time of the murders.

       Mr. Clark and Mr. Austin both testified about gang organization, events, and rules.
This testimony was corroborated by Officer Anderson, a gang specialist, who testified
consistently with the two men about the organization, “G-day” and where and when it
was held in 2014, and punishment within the organization. The medical examiner’s
testimony that the victim sustained multiple gunshot wounds also corroborated Mr.
Austin’s testimony that he heard multiple gunshots.

        Phone calls were exchanged between the participants both before and after the
murders occurred. Phone calls received and made from the Defendant’s cellular phone
indicated that these calls were connected through the nearest cell phone tower, which was
located on Mutton Hollow Road, Tennessee, in the area where the victim’s body was
found. This further corroborates the Defendant’s presence in the area at the time of the
murders. Mr. Austin’s testimony regarding phone calls between him and the Defendant
after the murders was also corroborated by the cell phone records.

                                          - 16 -
       A lease document for a property on Eighth Avenue and a sign-in sheet for a gang
meeting held at the Eighth Avenue property found in the Defendant’s residence during
the execution of the search warrant corroborate Mr. Austin’s testimony about “security
meetings” held at a rented location on Eighth Avenue following the victim’s shooting.
These items also corroborate Mr. Austin’s testimony that the Defendant was a ranking
member of the Gangster Disciples.

      Based upon this evidence, we conclude that a rational jury could find the
Defendant guilty beyond a reasonable doubt as to first degree felony murder.
Accordingly, the Defendant is not entitled to relief on this issue.

                                    III. Conclusion

     Based on the foregoing reasoning and authority, we affirm the trial court’s
judgment.



                                            ____________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                         - 17 -